Title: From George Washington to John Hanson, 18 March 1782
From: Washington, George
To: Hanson, John


                        
                            Sir
                            Philada 18th March 1782
                        
                        The Secretary at War having arrived from the Eastward, I expect to be able to finish my business with him in
                            the course of a day or two; and shall be ready, if Congress see no further occasion for my stay in this City, to set out
                            for the Army on the North River on Wednesday or Thursday next.
                        I request the favor of your Excellency to honor me with the determination and Commands of Congress. I have the
                            honor to be with the greatest Respect Yr Excellency’s most obt and hble servt
                        
                            Go: Washington
                        
                    